 Case 19-12530-jkf        Doc 8     Filed 04/24/19 Entered 04/24/19 15:23:16                Desc Main
                                     Document     Page 1 of 1

                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
          Ayomide J. Aderemi,                          Chapter 13
                         Debtor,
 Nationstar Mortgage, LLC d/b/a Mr. Cooper,            Case No.: 19-12530-jkf
                          Secured Creditor,
 vs.
 Ayomide J. Aderemi,
                          Debtor/Respondent,
 and
 Scott F. Waterman,
                          Trustee / Respondent

                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR SERVICE OF PAPERS

        Please take notice that the undersigned hereby enters his appearance as counsel for Creditor,
Nationstar Mortgage, LLC d/b/a Mr. Cooper, in the above proceeding and, pursuant to Bankruptcy Rule
2002 and Local Bankruptcy Rule 9010.1, requests that his name be added to the mailing list maintained by
the Clerk in the above case and that all notices given or required to be given in this case and all papers
served or required to be served in this case be given to and served upon the following:

                                  Andrew M. Lubin, Esquire
                                  Milstead & Associates, LLC
                                  1 East Stow Road
                                  Marlton, NJ 08053
                                  856-482-1400

        Please take further notice that the foregoing request includes the notices referred to in Rule 2002
of the Bankruptcy Rules and also includes, without limitation, notices of any orders, pleadings, motions,
applications, complaints, demands, hearings, requests or petitions, answering or reply papers, memoranda
and briefs in support of any of the foregoing and any other document brought before this Court with respect
to this proceeding, whether formal or informal, whether written or oral, and whether transmitted or
conveyed by mail, delivery, telephone, telegraph, telex or otherwise.

 DATED: April 24, 2019                             MILSTEAD & ASSOCIATES, LLC

                                                   BY: /s/ Andrew M. Lubin
                                                   Andrew M. Lubin, Esquire
                                                   Attorney ID No. 54297
                                                   alubin@milsteadlaw.com
                                                   1 East Stow Road
                                                   Marlton, NJ 08053
                                                   (856) 482-1400
